772 N.W.2d 350 (2009)
In re ESTATE OF John Patrick WHITE
Jerome M. Dahl, as Trustee of the John Patrick White Trust, Appellant,
v.
Geoffrey C. Lawrence as Personal Representative of the Estate of John Patrick White, Donald J. Baumgartner, Jacalyn D. Baumgartner, Richard A. Bekkala, Susan P. Bekkala, and the University of Michigan, Appellees.
Docket No. 137995. COA No. 279866.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the application for leave to appeal the November 18, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.